             Case 1:20-cv-01002-APM Document 5 Filed 04/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,

                        Plaintiffs,

        v.                                           Case No. 1:20-cv-1002-APM

 STEVEN MNUCHIN, in his official capacity
 as Secretary of the Treasury,

                        Defendant.


                                      JOINT STATUS REPORT
       Pursuant to the Court’s April 20, 2020 minute order, the Parties have met and conferred

about a potential schedule for briefing Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (ECF No. 3).

       This case concerns Title V of the CARES Act, Pub. L. 116-136, codified as Subchapter VI

of the Social Security Act, at 42 U.S.C. § 801, which establishes a Coronavirus Relief Fund and

appropriates $8 billion for “Tribal governments.” 42 U.S.C. § 801(a)(2)(B). Specifically, Plaintiffs

challenge Defendant’s purported decision under the CARES Act to recognize Alaska native

corporations (“ANCs”) as “Tribal governments” eligible to share in payments from the Fund, id.

§ 801(c)(7).

       However, the Department of the Treasury represents that it has not yet reached a final

decision on that question. Mindful of the impending statutory deadline to make payments from

the Coronavirus Relief Fund, Defendant is working with dispatch to arrive at a final decision, and

will do so before any response is filed to Plaintiffs’ Motion. Defendant represents that no payment

has yet been made to Tribal governments from the Fund and that payments to Tribal governments

will be made no sooner than this Friday, April 24, 2020.




                                                 1
         Case 1:20-cv-01002-APM Document 5 Filed 04/20/20 Page 2 of 3




       Wherefore, the Parties jointly propose the following deadlines for briefing:

       • Defendant’s Opposition to Motion for Temporary Restraining Order and Preliminary
         Injunction: April 22, 2020 by 5:00 p.m.;

       • Plaintiffs’ Reply brief, if any: April 23, 2020 by 12:00 p.m.; and

       • Hearing on Motion: afternoon of April 23, 2020, at a time convenient for the Court.



Dated: April 20, 2020                               Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ERIC WOMACK
                                                    Assistant Branch Director

                                                    /s/ Jason C. Lynch
                                                    Jason C. Lynch (D.C. Bar No. 1016319)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW, Rm. 11214
                                                    Washington, DC 20005
                                                    Tel: (202) 514-1359
                                                    Email: Jason.Lynch@usdoj.gov

                                                    Attorneys for Defendants

                                                    /s/ Riyaz A. Kanji
                                                    Riyaz A. Kanji, D.C. Bar # 455165
                                                    303 Detroit Street, Suite 400
                                                    Ann Arbor, MI 48104
                                                    Telephone: 734-769-5400
                                                    Email: rkanji@kanjikatzen.com

                                                    /s/ Cory J. Albright
                                                    Cory J. Albright, D.C. Bar Application
                                                    Pending
                                                    WSBA # 31493
                                                    811 1st Avenue, Suite 630
                                                    Seattle, WA 98104
                                                    Telephone: 206-344-8100
                                                    Email: calbright@kanjikatzen.com


                                                2
Case 1:20-cv-01002-APM Document 5 Filed 04/20/20 Page 3 of 3




                                 Co-Counsel for the Confederated Tribes of
                                 the Chehalis Reservation and the Tulalip
                                 Tribes

                                 Counsel for the Houlton Band of Maliseet
                                 Indians, Akiak Native Community,
                                 Asa’carsarmiut Tribe and Aleut Community
                                 of St. Paul Island

                                 CONFEDERATED TRIBES OF THE
                                 CHEHALIS RESERVATION

                                 /s/ Harold Chesnin
                                 Harold Chesnin, WSBA # 398
                                 Lead Counsel for the Tribe
                                 420 Howanut Road
                                 Oakville, WA 98568
                                 Telephone: 360-529-7465
                                 Email: hchesnin@chehalistribe.org

                                 Counsel for the Confederated Tribes of the
                                 Chehalis Reservation

                                 TULALIP TRIBES

                                 /s/ Lisa Koop Gunn
                                 Lisa Koop Gunn, WSBA # 37115
                                 Tulalip Tribes, Office of the Reservation
                                 Attorney
                                 6406 Marine Drive
                                 Tulalip, WA 98271
                                 Telephone: 360-716-4550
                                 Email: lkoop@tulaliptribes-nsn.gov

                                 Counsel for the Tulalip Tribes




                             3
